In an action inter alia to recover for goods sold and delivered, defendants appeal from (1) an order of the Supreme Court, Kings County, dated December 5, 1975, which granted plaintiff’s motion for a warrant of seizure and (2) a further order of the same court, dated January 14, 1976, which granted plaintiff’s motion for summary judgment. Order dated December 5, 1975 affirmed, without costs or disbursements, order dated January 14, 1976 reversed and motion for summary judgment denied, with $50 costs and disbursements to defendants. The warrant which was granted satisfied all the requirements of section 207 of the Lien Law. Triable issues of fact were presented as to whether defendants purchased merchandise from plaintiff, whether they paid for the merchandise and whether an accord and satisfaction was reached. The presence of those issues amongst others, made it improper to grant the motion for summary judgment. Gulotta, P. J., Hopkins, Latham, Cohalan and Hawkins, JJ., concur.